390 F.2d 659
68-1 USTC  P 9269
Edward J. PILLIS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11739.
United States Court of Appeals Fourth Circuit.
Argued Feb. 9, 1968.Decided Feb. 19, 1968.

Edward J. Pillis, pro se.
Ann E. Belanger, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Attorneys, Department of Justice, on brief), for respondent.
Before SOBELOFF, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The taxpayer assigns error to the disallowance of the dependency exemption he claimed for a daughter in 1963.  We affirm on the opinion of the Tax Court.  Pillis v. Commissioner of Internal Revenue, 47 T.C. 707 (1967).


2
Affirmed.